The Value Line Cash Fund, Inc. Supplement dated December 23, 2008 to Prospectus dated May 1, 2008 The information in this Supplement updates information in, supersedes any contrary information in, and should be read in conjunction with, the Prospectus. Reorganization of Value Line, Inc. On June 30, 2008, Value Line, Inc. (“Value Line”) reorganized its investment management division into a newly-formed wholly-owned subsidiary, the name of which is EULAV Asset Management, LLC (“EULAV”). As part of the reorganization, the Fund’s investment advisory agreement was transferred from Value Line to EULAV, and EULAV replaced Value Line as the Fund’s investment adviser. The Fund’s portfolio manager, who is now an employee of EULAV, has not changed as a result of the reorganization. EULAV and Value Line share the same offices at 220 East 42nd Street, New York, NY 10017. Value Line and the Fund were advised by legal counsel that the reorganization did not result in an “assignment” of the investment advisory agreement (as such term is defined in the Investment Company Act of 1940). All references in the Fund’s prospectuses describing “Value Line, Inc.” or the “Adviser” as the Fund’s investment adviser are hereby changed to refer to EULAV. U.S.
